Citation Nr: 0615612	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-00 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service from December 1972 to 
June 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2001 rating decision.  The 
veteran filed a notice of disagreement (NOD) in November 
2003, and the RO issued a statement of the case (SOC) in 
November 2003.  The veteran filed a substantive appeal (via a 
VA Form 9, Appeal to Board of Veterans' Appeals) in December 
2003.

In February 2006, the Board remanded the matter to the RO for 
additional development.  Later that month, the Board received 
the veteran's representative's motion to vacate the Board's 
February 2006 remand in order to reschedule the veteran for a 
Travel Board hearing.  

By decision of May 2006, the Board vacated its February 2006 
remand for failure of due process, pursuant to the provisions 
of 38 C.F.R. § 20.904(a)(3) (2005).

For the reason expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required. 


REMAND

Initially, the veteran requested and was scheduled for a 
videoconference hearing before a Veterans Law Judge in 
December 2005.  The veteran failed to appear.  However, in 
February 2006, the Board received correspondence from the 
veteran's representative explaining that due to a New York 
Transit Union Strike that began the day before the veteran's 
scheduled hearing, the veteran had no transportation to the 
RO.  So, his representative contacted the RO by phone and 
requested that the December hearing be rescheduled.  However, 
it appears no notation was made in the claims file and a 
hearing was never rescheduled.  

In February 2006 correspondence received by the Board, the 
veteran's representative requested that the veteran be 
rescheduled for a travel board hearing.  Pursuant to 38 
C.F.R. § 20.700 (2005), a hearing on appeal will be granted 
to an appellant who requests a hearing and is willing to 
appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  
Since the RO schedules travel board hearings, a remand of 
this matter to the RO is warranted.

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the appellant for 
a hearing before a Veterans Law Judge, at 
the RO, pursuant to his February 2006 
request.  The RO should notify the 
appellant and his representative of the 
date and time of the hearing, in 
accordance with 38 C.F.R. § 20.704(b) 
(2005).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).






